                                         Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 1 of 29




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     INTEL CORPORATION, et al.,                          Case No. 19-cv-07651-EMC
                                   8                      Plaintiffs,                        PUBLIC/REDACTED VERSION
                                   9                v.                                       ORDER GRANTING DEFENDANTS’
                                                                                             MOTION TO DISMISS
                                  10     FORTRESS INVESTMENT GROUP LLC,
                                         et al.,                                             Docket No. 203
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs Intel Corporation and Apple Inc. have filed an antitrust suit against Fortress

                                  15   Investment Group LLC and affiliated entities. The Court previously granted Defendants’ motion

                                  16   to dismiss but with leave to amend. See Docket No. 190 (order). After Plaintiffs filed their first

                                  17   amended complaint (“FAC”), Defendants moved to dismiss again. This is the motion currently

                                  18   pending before the Court. Having considered the parties’ briefs as well as the oral argument of

                                  19   counsel, the Court hereby GRANTS Defendants’ motion to dismiss but with leave to amend, as

                                  20   provided for below.

                                  21                        I.          FACTUAL & PROCEDURAL BACKGROUND

                                  22          Plaintiffs have sued the following entities:

                                  23          (1)        Fortress Investment Group LLC and Fortress Credit Co. LLC (“Fortress”);

                                  24          (2)        Uniloc 2017 LLC; Uniloc USA, Inc.; and Uniloc Luxembourg S.A.R.L.

                                  25                     (“Uniloc”);

                                  26          (3)        VLSI Technology LLC (“VLSI”);

                                  27          (4)        INVT SPE LLC and Inventergy Global, Inc. (“INVT”);

                                  28          (5)        IXI IP, LLC (“IXI”); and
                                           Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 2 of 29




                                   1           (6)       Seven Networks, LLC (“Seven”).1

                                   2           Plaintiffs essentially bring antitrust claims against Defendants. There are two basic factual

                                   3   predicates underlying Plaintiffs’ claims: (1) Defendants aggregated patents and then asserted or

                                   4   threatened to assert those patents against Plaintiffs, including through litigation, and (2) third

                                   5   parties transferred standard essential patents to Defendants, which then asserted or threatened to

                                   6   assert those patents against Plaintiffs. The first factual predicate shall hereinafter be referred to as

                                   7   the Patent Aggregation Theory; the second factual predicate shall hereinafter be referred to as the

                                   8   SEP Transfer Theory. Below the Court briefly outlines the allegations in support of each theory.

                                   9           Patent Aggregation Theory

                                  10           1.        General Theory of Liability

                                  11           In their FAC, Plaintiffs allege as follows with respect to the Patent Aggregation Theory.

                                  12           Patent assertion entities (“PAEs”) are companies that “aggressively pursue meritless
Northern District of California
 United States District Court




                                  13   [patent infringement] litigation.” FAC ¶ 2. In recent years, “PAEs have evolved” by “partnering

                                  14   with investment firms to fuel their litigation.” FAC ¶ 6. Fortress is one such investment firm. See

                                  15   FAC ¶ 8. Fortress owns or controls the PAEs identified in (2)-(6) above. See FAC ¶¶ 9-10.

                                  16   Through the PAEs, Fortress has “aggregate[d] a massive . . . portfolio of patents that purportedly

                                  17   read on high-tech consumer and enterprise electronic devices and components or software therein

                                  18   and processes used to manufacture them.” FAC ¶ 9. The aggregated patents number “well over a

                                  19   thousand.” FAC ¶ 29.

                                  20           Before the patent aggregation by Fortress, the “diffuse” owners of the patents were

                                  21   constrained from making patent assertions against others. FAC ¶ 9. For example:

                                  22                    A patent owner might not assert a patent because it is “weak” in the sense that the

                                  23                     patent is of questionable validity, that there is questionable infringement, and/or

                                  24                     that the patent can easily be designed around. See FAC ¶ 34.

                                  25                    Also, even if a patent is not substantively weak, a patent owner might not assert the

                                  26                     patent because of “competitive constraints.” FAC ¶ 49; see also FAC ¶ 5

                                  27
                                       1
                                  28    Apple, but not Intel, has dismissed its claims against Seven. See Docket Nos. 219-20 (stipulation
                                       and order).
                                                                                         2
                                         Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 3 of 29




                                   1                  (indicating that “weak” patents also include “those that never would have been

                                   2                  asserted by their former owners, which faced competitive constraints”). “For

                                   3                  example, infringement actions by component or software suppliers against

                                   4                  customers or potential customers will limit prospects for future sales. Suits by

                                   5                  electronic device suppliers against suppliers or potential suppliers of components or

                                   6                  software could jeopardize their ability to source essential components or software

                                   7                  for their devices. Reputational and relational harm from filing repeated, baseless

                                   8                  infringement suits will limit product companies’ ability to participate effectively in

                                   9                  collaborative industry initiatives, such as standard setting or other industry

                                  10                  endeavors.” FAC ¶ 49 (noting that PAEs are “companies that produce no

                                  11                  products” and thus have “different incentives”).

                                  12   Furthermore, even if a patent owner would not be constrained from making patent assertions, the
Northern District of California
 United States District Court




                                  13   facts above – including but not limited to the fact that there were alternatives to the patent (i.e.,

                                  14   substitutes), see FAC ¶ 37 – would still constrain the royalties that the patent owner could

                                  15   demand. See FAC ¶ 9.

                                  16          Fortress’s aggregation scheme, however, changed matters. First, through aggregation,

                                  17   alternative sources of substitute patents were eliminated. See FAC ¶ 37. Aggregation in this

                                  18   regard is akin to a “merger or combination of competitors that lessens competition.” FAC ¶ 40.

                                  19   Second, aggregation “elevate[d] the value of asserting weak patents.” FAC ¶ 38. With a large

                                  20   number of patents, including weak ones, Defendants were able to make “endless patent assertions”

                                  21                  in order to stretch the resources of their targets and increase the
                                                      possibility that those weak patents will improperly be found valid
                                  22                  and infringed or the prospect that a target (like Intel or Apple) will
                                                      agree to a license to resolve the threat posed by Fortress and its
                                  23                  PAEs.
                                  24   FAC ¶ 10. Through “waves of lawsuits,” Defendants “can deploy patent after patent in case after

                                  25   case against their targets with the threat of ever more patent assertions and ever more litigation.”

                                  26   FAC ¶ 12. Accordingly, “assertion of weak patents as part of a wave of assertions against a target

                                  27   generates economic value even if many of those assertions are defeated in litigation.” FAC ¶ 38.

                                  28
                                                                                          3
                                           Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 4 of 29




                                   1           2.         Product Markets

                                   2           Previously, the Court indicated that Plaintiffs’ general theory of antitrust liability was not

                                   3   inherently implausible. However, the Court held that Plaintiffs failed to state a plausible claim for

                                   4   relief because the product market they identified was vague and overbroad. The product market

                                   5   that Plaintiffs had identified was the “Electronics Patents Market,” which was expansively defined

                                   6   as the market for patents for high-tech consumer and enterprise electronic devices and components

                                   7   or software therein and processes used to manufacture them. See Docket No. 190 (Order at 13-

                                   8   17).

                                   9           In the FAC, Plaintiffs have now defined narrower product markets – 13 in total.2 The

                                  10   products in the 13 markets are all patents. The markets cover patents related to the following

                                  11   technologies/functions:

                                  12                (1)         Network-based voice messaging. See FAC ¶ 127 et seq.
Northern District of California
 United States District Court




                                  13                (2)         Remote software updates. See FAC ¶ 154 et seq.

                                  14                (3)         Mobile device-to-device communication. See FAC ¶ 178 et seq.

                                  15                (4)         Local cache management. See FAC ¶ 211 et seq.

                                  16                (5)         Shared memory access. See FAC ¶ 234 et seq.

                                  17                (6)         Device authorization. See FAC ¶ 250 et seq.

                                  18                (7)         Health monitoring. See FAC ¶ 290 et seq.

                                  19                (8)         MOSFET channel fabrication. See FAC ¶ 319 et seq.

                                  20                (9)         Digital rights management. See FAC ¶ 339 et seq.

                                  21                (10)        Cryptographic algorithms using modular multiplication. See FAC ¶ 360 et

                                  22                            seq.

                                  23                (11)        DRAM refreshing. See FAC ¶ 367 et seq.

                                  24                (12)        Input/output pads. See FAC ¶ 374 et seq.

                                  25                (13)        Fingerprint authentication. See FAC ¶ 381 et seq.

                                  26
                                       2
                                  27     In their opposition, Plaintiffs repeatedly assert that the 13 markets are “exemplar[s].” Opp’n at
                                       1. Presumably, this is because Plaintiffs take the position that Defendants have “obscured
                                  28   information regarding their patent holdings.” Opp’n at 7. Nevertheless, at this juncture, the Court
                                       shall not allow Plaintiffs to claim markets beyond the 13 specified.
                                                                                            4
                                         Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 5 of 29




                                   1   Thus, e.g., for (1) above, Plaintiffs allege that the Network-based Voice Messaging Patents Market

                                   2   consists of a market where Defendants and other patent holders have patents that read on

                                   3   electronic devices that support network-based voice messaging. According to Plaintiffs,

                                   4   Defendants and the other patent holders “compete with one another [in this market] to license their

                                   5   patents to suppliers of such devices and supporting software.” FAC ¶ 128.

                                   6          With respect to the product markets in (10)-(13) above, Plaintiffs admit that Defendants

                                   7   have not yet asserted patents in those markets but claim that there is an “ongoing threat that

                                   8   Defendants will assert such patents.” FAC ¶ 359.

                                   9          3.      Direct Evidence of Anticompetitive Effects

                                  10          In any antitrust claim, a critical issue is whether the defendant’s conduct has or will have

                                  11   anticompetitive effects in a given product market. As the Court noted in its prior order, there can

                                  12   be direct evidence of anticompetitive effects or indirect evidence of anticompetitive effects.
Northern District of California
 United States District Court




                                  13   “Direct evidence of anticompetitive effects would be proof of actual detrimental effects, such as

                                  14   reduced output, increased prices, or decreased quality in the relevant market.” Ohio v. Am.

                                  15   Express Co., 138 S. Ct. 2274, 2284 (2018) (emphasis added). “Indirect evidence would be proof

                                  16   of market power plus some evidence that the challenged restraint harms competition.” Id. Market

                                  17   power is essentially a surrogate for detrimental effects. See FTC v. Ind. Fed’n of Dentists, 476

                                  18   U.S. 477, 460-61 (1986) (noting such; also stating that “the purpose of the inquiries into market

                                  19   definition and market power is to determine whether an arrangement has the potential for genuine

                                  20   adverse effects on competition”); see also Realcomp II, Ltd. v. FTC, 635 F.3d 815, 827 n.6 (6th

                                  21   Cir. 2011) (noting that courts “have permitted an inference of adverse effects based on a showing

                                  22   of market power and anticompetitive tendencies”). If a plaintiff can make a showing of actual

                                  23   anticompetitive effects, then “[a] full-blown market analysis is not necessary.” Bhan v. NME

                                  24   Hosps., Inc., 929 F.2d 1404, 1413 (9th Cir. 1991).

                                  25          In the instant case, Plaintiffs claim that Defendants’ conduct has resulted in actual

                                  26   anticompetitive effects – in particular, supracompetitive pricing in each of the relevant markets.

                                  27   See FAC ¶ 436 (referring to “inflated licensing royalties – i.e., higher prices”). Below are three

                                  28   representative examples from the FAC.
                                                                                         5
                                           Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 6 of 29




                                   1                  a.      Market for Patents Covering Network-based Voice Messaging

                                   2           According to Plaintiffs, for the Network-based Voice Messaging Patents Market,

                                   3   Defendants have aggregated the following patents, which are all substitutes for one another.

                                   4              (1) The ‘252 patent. This patent was originally held by Philips. The patent was

                                   5                  assigned several times from one company to another. Uniloc obtained the patent

                                   6                  from a company known as Pendragon Wireless. See FAC ¶ 131.

                                   7              (2) The ‘5890, ‘723, ‘622, and ‘433 patents (all in the same patent family). The patents

                                   8                  were originally held by Ayalogic. Uniloc obtained the patents from a company

                                   9                  known as Empire.3 See FAC ¶¶ 133, 135.

                                  10           Plaintiffs allege that the prior owners of the patents above “never asserted these patents

                                  11   [against others] because of the competitive constraints they faced.” FAC ¶ 142 (emphasis added).

                                  12   Plaintiffs do not identify what those competitive constraints were, but presumably they could
Northern District of California
 United States District Court




                                  13   include the competitive constraints described in ¶ 49 of the FAC. Uniloc, however, has not been

                                  14   constrained and has instead filed a number of lawsuits asserting infringement of the patents. See,

                                  15   e.g., FAC ¶¶ 143, 146. According to Plaintiffs, Uniloc has sought supracompetitive royalties for

                                  16   the patents.

                                  17           For example, in a lawsuit that Uniloc brought against Apple, asserting infringement of the

                                  18   ‘252 patent, Uniloc estimated its damages at over $489 million. See FAC ¶ 151. Plaintiffs allege

                                  19   that

                                  20                  [t]his damages demand is significantly more than the original owner
                                                      of the ‘252 patent – Philips – has demanded for other of its patents.
                                  21

                                  22

                                  23
                                       3
                                  24    According to Plaintiffs, there are additional patents that are “complements to, and possibly
                                       substitutes for,” the above five patents. FAC ¶ 136; see also FAC ¶¶ 137-40 (referring to the ‘744
                                  25   patent currently owned by Seven and the ‘579 patent originally owned by Huawei and currently
                                       owned by INVT).
                                  26
                                               For all 13 product markets, Plaintiffs suggest that they cannot detail all of the patents that
                                  27   have been aggregated because Defendants have obfuscated ownership of patents. See Opp’n at 16
                                       (arguing that “Defendants’ obfuscation – including failing to disclose PAEs’ connections to
                                  28   Fortress – impedes Plaintiffs, without discovery, form specifically identifying all substitute patents
                                       that are now controlled by Defendants”).
                                                                                         6
                                         Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 7 of 29




                                   1

                                   2   FAC ¶ 151 (emphasis added) [filed under seal].

                                   3          Plaintiffs also allege that Uniloc was able to license the above patents to some companies

                                   4   (companies that Uniloc had sued for infringement but with whom Uniloc ultimately settled), see

                                   5   FAC ¶ 152, but there is no indication as to how much these companies paid for their licenses.

                                   6   Plaintiffs essentially concede such but argue that they cannot be blamed for not having “access to

                                   7   the confidential terms of the settlements.” Opp’n at 6.

                                   8                  b.      Market for Patents Covering Local Cache Management

                                   9          According to Plaintiffs, for the Local Cache Management Patents Market, Defendants have

                                  10   aggregated the following patents, which are all substitutes for one another.

                                  11              (1) The ‘641 patent. This patent was originally held by Philips. The patent was

                                  12                  assigned several times from one company to another. Uniloc obtained the patent
Northern District of California
 United States District Court




                                  13                  from a company named Pendragon Wireless. See FAC ¶ 215.

                                  14              (2) The ‘437 patent. This patent was originally held by ETRI. The patent was

                                  15                  assigned several times from one company to another. Uniloc obtained the patent

                                  16                  from a company named Pendragon Electronics. See FAC ¶ 217.

                                  17              (3) The ‘009 patent. This patent was originally held by Freescale. VLSI obtained the

                                  18                  patent from a company named NXP. See FAC ¶ 219.

                                  19          Plaintiffs also assert that there are additional patents that are “complements to, and

                                  20   possibly substitutes for,” the ‘641 and ‘009 patents; this includes the ‘014 patent. FAC ¶ 220; see

                                  21   also FAC ¶¶ 221-24 (referring to the ‘761 patent originally held by Freescale and currently owned

                                  22   by VLSI; the ‘331 patent originally held by NXP and currently owned by VLSI; the ‘014 patent

                                  23   originally held by Freescale and currently owned by VLSI; and the ‘357 patent originally held by

                                  24   Freescale and currently owned by VLSI).

                                  25          Plaintiffs allege that the prior owners of the latter category of patents – i.e., the

                                  26   complement/substitute patents identified above – “never asserted these patents because of the

                                  27   competitive constraints they faced.” FAC ¶ 226 (emphasis added); see also FAC ¶ 232. Plaintiffs

                                  28   do not identify what those competitive constraints were, but presumably they could include the
                                                                                          7
                                           Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 8 of 29




                                   1   competitive constraints described in ¶ 49 of the FAC. Defendants, however, have not been

                                   2   constrained. VLSI, for instance, has filed a number of lawsuits asserting infringement of its

                                   3   patents. See, e.g., FAC ¶ 227. According to Plaintiffs, VLSI has sought supracompetitive

                                   4   royalties for its patents.

                                   5           For example, VLSI brought a lawsuit against Intel, asserting infringement of eight patents,

                                   6   including the ‘014 patent. VLSI estimated its damages for the eight patents, including the ‘014

                                   7   patent, at approximately $7.1 billion.4 See FAC ¶¶ 100, 228. Plaintiffs allege that

                                   8                   [t]hat amount significantly exceeds what Freescale sought for this
                                                       very patent. . . . Freescale offered Intel a license for
                                   9
                                                                                     – an offer that would have included the
                                  10                   ‘014 patent if Intel had accepted. VLSI’s damages estimate is also
                                                       significantly more than Freescale has sought for other of its patents
                                  11                   containing microprocessor features. Specifically, in December
                                                       2014, Intel purchased from Freescale for $3.5 million a total of 29
                                  12                   patent families, including 13 U.S. patents . . . .
Northern District of California
 United States District Court




                                  13   FAC ¶ 228 (emphasis added) [filed under seal].

                                  14           Plaintiffs also allege that Uniloc and Seven were able to get some companies to license

                                  15   their patents (including a company that Uniloc had sued for infringement), see FAC ¶ 176, but

                                  16   there is no indication as to what these companies paid for their licenses. Again, Plaintiffs maintain

                                  17   that they cannot be blamed for not having access to confidential information.

                                  18                   c.      Market for Patents Covering Shared Memory Access

                                  19           According to Plaintiffs, for the Shared Memory Access Patents Market, Defendants have

                                  20   aggregated the following patents, which are all substitutes for one another.

                                  21               (1) The ‘687 patent. This patent was originally held by ETRI. The patent was

                                  22                   assigned several times from one company to another. Uniloc obtained the patent

                                  23                   from a company named Phoenicia. See FAC ¶ 238.

                                  24               (2) The ‘850 patent. This patent was originally held by ETRI. The patent was

                                  25                   assigned several times from one company to another. Uniloc obtained the patent

                                  26

                                  27   4
                                         According to Plaintiffs, they asked VLSI permission to disclose the specific damages estimate
                                  28   for alleged infringement of the ‘014 patent (“as well as the financial terms of [the] purchase of the
                                       patent from NXP (which had merged with Freescale)”), but VLSI refused to consent. FAC ¶ 228.
                                                                                         8
                                         Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 9 of 29




                                   1                     from a company named Pendragon Electronics. See FAC ¶ 240.

                                   2              (3) The ‘983 patent. This patent was originally held by NXP. NXP transferred the

                                   3                     patent to VLSI. See FAC ¶ 219.

                                   4          Plaintiffs allege that the prior owners of the patents “never asserted these patents because

                                   5   of the competitive constraints they faced.” FAC ¶ 244; see also FAC ¶ 248. Plaintiffs do not

                                   6   identify what those competitive constraints were, but presumably they could include the

                                   7   competitive constraints described in ¶ 49 of the FAC. Defendants, however, have not been

                                   8   constrained.

                                   9          VLSI, for instance, has filed lawsuits against Intel based on the ‘983 patent and other

                                  10   patents. See FAC ¶ 246. According to Plaintiffs, VLSI has sought supracompetitive royalties for

                                  11   the ‘983 patent. In support of this claim, Plaintiffs allege that

                                  12                     [t]he damages estimates VLSI has disclosed publicly in connection
Northern District of California
 United States District Court




                                                         with its assertion of other patents obtained from the same prior
                                  13                     owner [NXP] against Intel have been exorbitant – as discussed
                                                         above, VLSI disclosed that it would seek $7.1 billion in a suit
                                  14                     against Intel involving eight patents [as well as] billions in a suit
                                                         against Intel involving five patents. This amount is significantly
                                  15                     more than NXP has sought for other of its patents concerning
                                                         microprocessor features.
                                  16

                                  17   FAC ¶ 247 (going on to provide specific examples of how much NXP offered to sell Intel certain

                                  18   other patents).

                                  19          Plaintiffs maintain that that, even if the above does not clearly establish supracompetitive

                                  20   pricing here, there is other – stronger – evidence to support such, specifically, if one were to

                                  21   compare the relatively low price that VLSI paid to acquire the ‘983 patent to the exorbitant

                                  22   damages VLSI has claimed for Intel’s alleged infringement of the ‘983 patent. According to

                                  23   Plaintiffs, they are privy to this specific information because of the lawsuits that VLSI filed

                                  24   against Intel and would have made specific allegations containing this information in the FAC;

                                  25   however, when Plaintiffs asked VLSI for permission to disclose the information in the instant

                                  26   case, VLSI refused. See FAC ¶ 247.

                                  27          SEP Transfer Theory

                                  28          Although the bulk of Plaintiffs’ FAC focuses on the Patent Aggregation Theory, Apple
                                                                                           9
                                           Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 10 of 29




                                   1   also brings a claim based on independent conduct: the transfer of standard essential patents

                                   2   (“SEPs”) from third parties to Fortress and its PAEs. For this theory, Plaintiffs allege as follows.

                                   3           ETSI is a standard-setting organization (“SSO”) that “produces globally-accepted

                                   4   standards for the telecommunications industry.” FAC ¶ 399. Each cellular standard that ETSI

                                   5   adopts “consists of many different technologies that perform a variety of functions. The

                                   6   technologies that perform each of these functions are essential inputs into the manufacture and

                                   7   supply of products and services that support the standards.” FAC ¶ 410. “The functionality for

                                   8   cellular standards associated with each input technology comprises its own relevant market . . . .”

                                   9   FAC ¶ 414 (referring to the Input Technology Market(s)).

                                  10           ETSI has a policy that “obligates members to disclose to ETSI and its members patents and

                                  11   patent applications that a member believes are or may become essential to an ETSI standard,”5

                                  12   and, “[o]nce such a disclosure is made, the member is requested to submit an irrevocable
Northern District of California
 United States District Court




                                  13   undertaking confirming its willingness to license the IPRs [intellectual property rights] it has

                                  14   disclosed on FRAND [fair, reasonable, and nondiscriminatory] terms and conditions.” FAC ¶

                                  15   402. Implicitly, ETSI has this policy because it recognizes that, “[o]nce a standard, like LTE, is

                                  16   adopted, the viability of using alternative technologies that are not standardized to perform

                                  17   functions included in the standard is constrained or eliminated. That is, standardization constrains

                                  18   or eliminates . . . substitutes.” FAC ¶ 412; see also FAC ¶ 395 (noting that, when a “standard is

                                  19   set and technology to perform a particular functionality is incorporated in the standard, users of the

                                  20   standard become ‘locked in’ to using that technology through their investment in products and

                                  21   services that support the standard,” which “creates a risk that patent holders claiming to have

                                  22   essential patents will attempt to exploit their patents by demanding excessive royalties or seeking

                                  23   to enjoin the use of their patents”).

                                  24           INVT and Uniloc acquired “declared essential SEPs” from Panasonic, Nokia, Huawei, and

                                  25   Philips. See FAC ¶¶ 418-422 (identifying specific patents by number). “Transferring SEPs from

                                  26   an operating company that supplies its own products and participates in SSOs to a PAE allows the

                                  27
                                       5
                                  28     Plaintiffs indicate that “SSOs typically make no evaluation of whether a claimed-essential patent
                                       is actually essential.” FAC ¶ 396.
                                                                                        10
                                           Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 11 of 29




                                   1   PAE to escape the protections for licensees to which licensors agree through making a FRAND

                                   2   commitment.” FAC ¶ 423. “Simply by asserting that they have large portfolios of essential

                                   3   patents, INVT and Uniloc . . . can obtain royalties or other licensing terms for the patents above

                                   4   what they could have obtained before ETSI . . . standardized the technology that INVT and Uniloc

                                   5   . . . claims is covered by their patents.” FAC ¶ 417 (emphasis added); FAC ¶ 429 (referring to

                                   6   “asserted SEPs held by INVT and Uniloc [that] claim to cover essential technology”) (emphasis

                                   7   added).

                                   8             In their opposition brief, Plaintiffs state that they wish to amend their complaint to make

                                   9   additional factual allegations in support of the SEP Transfer Theory. See Opp’n at 9 (asserting

                                  10   that, in August 2020, shortly after the FAC was filed, VoiceAge EVS – a company affiliated with

                                  11   Fortress – sued Apple, “asserting five patents claimed to be essential to the EVS codec in the LTE

                                  12   cellular standard and subject to FRAND commitments”).
Northern District of California
 United States District Court




                                  13             Causes of Action

                                  14             Based on, inter alia, the above allegations, Plaintiffs have asserted the following causes of

                                  15   action.

                                  16                (1) Violation of § 1 of the Sherman Act (against Fortress, Uniloc, INVT, and IXI).

                                  17                    Under § 1, “[e]very contract, combination in the form of trust of otherwise, or

                                  18                    conspiracy, in restraint of trade or commerce among the several States, or with

                                  19                    foreign nations, is declared to be illegal.” 15 U.S.C. § 1. Here, Plaintiffs’ § 1

                                  20                    claim puts forward a Patent Aggregation Theory only. According to Plaintiffs,

                                  21                    Fortress and each relevant PAE entered into a bilateral agreement “to aggregate

                                  22                    patents under Fortress’s control” and to use the aggregation to extract higher

                                  23                    royalties.6 FAC ¶ 440.

                                  24
                                       6
                                  25     In their opposition, Plaintiffs clarified that they are asserting only bilateral conspiracies between
                                       each PAE and Fortress (i.e., not an overarching conspiracy involving all Defendants). However,
                                  26   the precise scope and nature of the bilateral conspiracies is still somewhat ill-defined. For
                                       example, are Plaintiffs claiming that each PAE worked with Fortress to aggregate the patents the
                                  27   PAE has? Or is that that PAE knew Fortress would aggregate the PAE’s patents with another
                                       PAE’s patents in the same market (i.e., the PAE was just contributing to Fortress’s “pot of
                                  28   patents,” so to speak)? Or is it both? Whether antitrust injury is adequately alleged may turn in
                                       part on the nature of the asserted conspiracies.
                                                                                            11
                                       Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 12 of 29




                                   1       (2) Violation of § 7 of the Clayton Act (against Fortress, Uniloc, VLSI, INVT, IXI,

                                   2          and Seven). Under § 7, “no person subject to the jurisdiction of the Federal Trade

                                   3          Commission shall acquire the whole or any part of the assets of another person also

                                   4          engaged in commerce or in any activity affecting commerce, where in any line of

                                   5          commerce or in any activity affecting commerce in any section of the country, the

                                   6          effect of such acquisition may be substantially to lessen competition, or to tend to

                                   7          create a monopoly.” 15 U.S.C. § 18; see also St. Alphonsus Med. Ctr.-Nampa, Inc. v.

                                   8          Saint Luke's Health Sys., 778 F.3d 775, 783, 785 (9th Cir. 2015) (noting that “‘§ 7 was

                                   9          intended to arrest anticompetitive tendencies in their incipiency’”; e.g., “[a] prima facie

                                  10          case can be established simply by showing high market share”). Here, Plaintiffs’ § 7

                                  11          claim also asserts a Patent Aggregation Theory only. According to Plaintiffs, Fortress

                                  12          and each relevant PAE have acquired patents, and the effect of the aggregation has
Northern District of California
 United States District Court




                                  13          been “to lessen competition substantially, and to tend to create market power.” FAC ¶

                                  14          445.

                                  15       (3) Unfair competition in violation of California Business & Professions Code § 17200

                                  16          (against all Defendants). This claim is derivative of the two federal antitrust claims

                                  17          above. See FAC ¶ 450 (alleging that “Defendants have engaged in illegal conduct by

                                  18          violating the Sherman and Clayton Acts”; also alleging that the conduct “is . . . unfair

                                  19          in that it violates the spirit and policy of the antitrust laws”).

                                  20       (4) Unfair competition in violation of § 17200 (against Fortress, Uniloc, and INVT).

                                  21          This claim is brought by Apple only and is based on the SEP Transfer Theory.

                                  22          According to Apple, SEPs have been transferred as a means of trying to get around

                                  23          FRAND commitments. Plaintiffs allege that the relevant Defendants’ conduct

                                  24          “violates Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45” and “is also

                                  25          unfair in that it violates the spirit and policy of the antitrust laws.” FAC ¶ 454; see also

                                  26          FAC ¶ 457 (alleging that “[t]he FTC has brought an action under Section 5 where, like

                                  27          here, an acquiring firm refused to abide by licensing commitments that its predecessor

                                  28          made in connection with industry standard-setting activities”). This claim is not
                                                                                      12
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 13 of 29




                                   1              predicated on aggregation of patents.

                                   2                                             II.   DISCUSSION

                                   3          Legal Standard

                                   4          Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                   5   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                   6   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                   7   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                   8   after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

                                   9   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must

                                  10   . . . suggest that the claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765

                                  11   F.3d 1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the complaint as true

                                  12   and construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.
Northern District of California
 United States District Court




                                  13   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a

                                  14   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                  15   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  16   effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted). “A claim has facial

                                  17   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  18   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The

                                  19   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  20   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                  21          Counts One Through Three: Product Markets

                                  22          Plaintiffs’ first three claims are all antitrust claims: a Sherman Act § 1 claim, a Clayton Act

                                  23   § 7 claim, and a derivative § 17200 claim. They are all based on the Patent Aggregation Theory.

                                  24   Plaintiffs claim that Defendants’ patent aggregation and patent assertion have had anticompetitive

                                  25   effects and thus violate antitrust law.

                                  26          As the Court noted in its prior order, in order to assess whether Defendants’ conduct has

                                  27   had anticompetitive effects, it must first have an understanding of what the relevant market is. See

                                  28   Docket No. 190 (Order at 11-12); see also FTC v. Qualcomm Inc., 969 F.3d 974, 992 (9th Cir.
                                                                                          13
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 14 of 29




                                   1   2020) (stating that “[a] threshold step in any antitrust case is to accurately define the relevant

                                   2   market, which refers to ‘the area of effective competition’”; without a definition of the market,

                                   3   “there is no way to measure [the defendant’s] ability to lessen or destroy competition”) (internal

                                   4   quotation marks omitted); R.D. Imps. Ryno Indus., Inc. v. Mazda Distribs. (Gulf), Inc., 807 F.2d

                                   5   1222, 1224 (5th Cir. 1987) (in a § 1 case, noting that “[m]arket considerations provide the

                                   6   objective benchmark for the measurement of competitive impact[;] [t]here can thus be no rational

                                   7   ascertainment of competitive injury without first defining the relevant market”); cf. Walker

                                   8   Process Equip., Inc. v. Food Mach. & Chem. Corp., 382 U.S. 172, 177 (1965) (stating that, for a

                                   9   Sherman Act § 2 claim, a market definition is necessary as, without such, “there is no way to

                                  10   measure [a defendant’s] ability to lessen or destroy competition”). What the relevant market is

                                  11   generally a factual question rather than a legal one. See Newcal Indus. v. Ikon Office Sol., 513

                                  12   F.3d 1038, 1045 (9th Cir. 2008).
Northern District of California
 United States District Court




                                  13          As noted above, Plaintiffs have identified 13 product markets. The products in the 13

                                  14   markets are all patents – specifically, patents that relate to the following technologies/functions:

                                  15              (1)         Network-based voice messaging. See FAC ¶ 127 et seq.

                                  16              (2)         Remote software updates. See FAC ¶ 154 et seq.

                                  17              (3)         Mobile device-to-device communication. See FAC ¶ 178 et seq.

                                  18              (4)         Local cache management. See FAC ¶ 211 et seq.

                                  19              (5)         Shared memory access. See FAC ¶ 234 et seq.

                                  20              (6)         Device authorization. See FAC ¶ 250 et seq.

                                  21              (7)         Health monitoring. See FAC ¶ 290 et seq.

                                  22              (8)         MOSFET channel fabrication. See FAC ¶ 319 et seq.

                                  23              (9)         Digital rights management. See FAC ¶ 339 et seq.

                                  24              (10)        Cryptographic algorithms using modular multiplication. See FAC ¶ 360 et

                                  25                          seq.

                                  26              (11)        DRAM refreshing. See FAC ¶ 367 et seq.

                                  27              (12)        Input/output pads. See FAC ¶ 374 et seq.

                                  28              (13)        Fingerprint authentication. See FAC ¶ 381 et seq.
                                                                                         14
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 15 of 29




                                   1          1.      Product Markets (10)-(13)

                                   2          As an initial matter, the Court considers the product markets in (10)-(13). Plaintiffs admit

                                   3   that Defendants have not yet asserted patents in those markets but claim that there is an “ongoing

                                   4   threat that Defendants will assert such patents.” FAC ¶ 359. However, Plaintiffs have not made

                                   5   allegations explaining why there is a threat that Defendants will assert those patents – and against

                                   6   Plaintiffs specifically. Absent further allegations, Plaintiffs have not adequately established

                                   7   standing to assert antitrust claims based on those product markets. See In re Zappos.com, Inc.,

                                   8   888 F.3d 1020, 1024 (9th Cir. 2018) (noting that, to have Article III standing, a plaintiff must

                                   9   show, inter alia, an injury in fact that is “‘concrete and particularized and (b) actual or imminent,

                                  10   not conjectural or hypothetical’”; “[a] plaintiff threatened with future injury has standing to sue ‘if

                                  11   the threatened injury is “certainly impending,” or there is a “substantial risk that the harm will

                                  12   occur”’”); cf. Asia Vital Components Co. v. Asetek Danmark A/S, 837 F.3d 1249, 1253 (Fed. Cir.
Northern District of California
 United States District Court




                                  13   2016) (in addressing whether there was subject matter jurisdiction over a declaratory judgment

                                  14   suit seeking a declaration of no patent infringement and patent invalidity, stating that “‘jurisdiction

                                  15   generally will not arise merely on the basis that a party learns of the existence of a patent owned

                                  16   by another or even perceives such a patent to pose a risk of infringement, without some

                                  17   affirmative act by the patentee’”; there must be “‘conduct that can be reasonably inferred as

                                  18   demonstrating intent to enforce a patent’”).

                                  19          The Court therefore dismisses all antitrust claims based on the product markets identified

                                  20   in (10)-(13). The Court dismisses with prejudice as Plaintiffs have provided no indication that

                                  21   they are capable of curing this deficiency on standing. This ruling, however, does not bar

                                  22   Plaintiffs from initiating a new suit (including but not limited to a suit for declaratory relief)

                                  23   should circumstances change.

                                  24          2.      Product Markets (1)-(9)

                                  25          As noted above, whether a defendant’s conduct has had anticompetitive effects depends on

                                  26   what the product market is. A product market “encompass[es] the product at issue as well as all

                                  27   economic substitutes for the product.” Newcal, 513 F.3d at 1045. “‘The outer boundaries of a

                                  28   product market are determined by the reasonable interchangeability of use or the cross-elasticity of
                                                                                          15
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 16 of 29




                                   1   demand between the product itself and substitutes for it.’” Id. In the instant case, the product

                                   2   markets are arguably better characterized as patent markets or technology markets. See DOJ &

                                   3   FTC, Antitrust Guidelines for the Licensing of Intellectual Property § 3.2.2 (Jan. 12, 2017)

                                   4   (“Technology markets consist of the intellectual property that is licensed . . . and its close

                                   5   substitutes – that is, the technologies or goods that are close enough substitutes to constrain

                                   6   significantly the exercise of market power with respect to the intellectual property that is

                                   7   licensed.”), available at

                                   8   https://www.ftc.gov/system/files/documents/public_statements/1049793/ip_guidelines_2017.pdf

                                   9   (last visited 11/13/2020); see also Hynix Semiconductor Inc. v. Rambus Inc., No. CV-00-20905

                                  10   RMW, 2008 U.S. Dist. LEXIS 123822, at *14-15 (N.D. Cal. Jan. 5, 2008) (“Traditional antitrust

                                  11   theory focuses on product or goods markets. . . . Defining a technology market, as opposed to a

                                  12   product market, makes sense where ‘rights to intellectual property are marketed separately from
Northern District of California
 United States District Court




                                  13   the products in which they are used.’”). According to Plaintiffs, each market consists of certain

                                  14   patents held by Defendants and substitutes for those patents; substitutes are other patents that

                                  15   provide the same function that Defendants’ patents do. See Opp’n at 10 (asserting that the “patent

                                  16   markets [are] based on discrete technologies in which Defendants have aggregated patents

                                  17   covering technologies that compete to perform a particular function included in electronic

                                  18   devices.”).

                                  19          In their motion to dismiss, Defendants argue that Plaintiffs have failed to adequately plead

                                  20   product markets. Although “market definition is a deeply fact-intensive inquiry, [and] courts

                                  21   hesitate to grant motions to dismiss for failure to plead a relevant product market,” Todd v. Exxon

                                  22   Corp., 275 F.3d 191, 200 (2d Cir. 2001), a product market must still be plausible. See Chapman v.

                                  23   N.Y. State Div. for Youth, 546 F.3d 230, 237-38 (2d Cir. 2008). Here, the Court concludes that

                                  24   many, although not all, of the markets claimed by Plaintiffs are not plausibly stated because,

                                  25   facially, they are still overbroad. Admittedly, Plaintiffs have provided more specificity in their

                                  26   FAC compared to their original complaint. See Docket No. 190 (Order at 13-17) (noting that, in

                                  27   the original complaint, Plaintiffs asserted as the relevant product market the “Electronics Patents

                                  28   Market,” which was expansively defined as the market for patents for high-tech consumer and
                                                                                         16
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 17 of 29




                                   1   enterprise electronic devices and components or software therein and processes used to

                                   2   manufacture them”). Nevertheless, the narrowing is, in most cases, insufficient. The Court

                                   3   addresses each of the product markets below.

                                   4          (1) Network-based voice messaging. For purposes of Rule 12(b)(6), the Court finds this

                                   5              product market sufficiently pled because Plaintiffs have not claimed that the market is

                                   6              network-based voice messaging – a broad technical field – but rather narrowed the

                                   7              market to a specific function within that field, i.e., “techniques to enable multiple

                                   8              recipients to access a voice message.” FAC ¶ 129; see also FAC ¶ 127 (alleging that

                                   9              “[n]etwork-based voice messaging allows for multiple recipients to access the same

                                  10              voice message”); FAC ¶ 141 (alleging that “the ‘252 patent and the ‘5890 patent each

                                  11              purport to cover techniques that enable multiple recipients to access a shared voice

                                  12              message” – “the ’252 describes a recipient-driven method in which the shared voice
Northern District of California
 United States District Court




                                  13              message is posted to a communal message board where recipients can access the

                                  14              message” while the ’5890 patent describes a sender-driven method in which the sender

                                  15              selects the recipients and the message is delivered to the selected recipients”).

                                  16          (2) Remote software updates. For purposes of Rule 12(b)(6), the Court finds this product

                                  17              market sufficiently pled because Plaintiffs have not claimed that the market is remote

                                  18              software updates but rather narrowed the market to “techniques for identifying devices

                                  19              that are eligible for remote software updates.” FAC ¶ 154; see also FAC ¶ 165

                                  20              (alleging that “the ‘852 patent covers a method of providing software updates where a

                                  21              ‘device identifier’ is used to determine eligibility for an update” and that “the ‘088

                                  22              patent covers a method of providing software updates in which a list of acceptable and

                                  23              unacceptable configurations is used to determine eligibility for an update”).

                                  24          (3) Mobile device-to-device communication. The Court finds this product market facially

                                  25              overbroad and therefore, even at the 12(b)(6) phase, implausible. As Defendants

                                  26              contend, here, Plaintiffs have effectively asserted as the product market a general

                                  27              technical field. See FAC ¶ 178 (“Mobile device-to-device communication techniques

                                  28              enable two or more mobile devices to communicate over a network efficiently and
                                                                                        17
                                       Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 18 of 29




                                   1          securely.”). Plaintiffs suggest they have pinpointed a specific function within the field,

                                   2          but that claimed function – means for mobile devices to communicate – is ultimately

                                   3          no different from the general technical field itself.

                                   4       (4) Local cache management. The Court finds this product market facially overbroad and

                                   5          therefore, even at the 12(b)(6) phase, implausible. Although Plaintiffs have framed the

                                   6          market as techniques to “improv[e] local cache performance,” FAC ¶ 225, that is

                                   7          ultimately no different from the general technical field of local cache management. See

                                   8          FAC ¶ 211 (“Local cache management enables computer processors to store and

                                   9          retrieve information more efficiently.”).

                                  10       (5) Shared memory access. The Court finds this product market facially overbroad and

                                  11          therefore, even at the 12(b)(6) phase, implausible. As above, Plaintiffs have asserted as

                                  12          the product market a general technical field – not any specific function within that
Northern District of California
 United States District Court




                                  13          field. See FAC ¶ 234 (“Shared memory access techniques provide a way for electronic

                                  14          devices or components thereof in which memory is shared by multiple processors to

                                  15          handle requests to access that share memory.”).

                                  16       (6) Device authorization. The Court finds this product market facially overbroad and

                                  17          therefore, even at the 12(b)(6) phase, implausible. Again, Plaintiffs have asserted as

                                  18          the product market a general technical field – not any specific function within that

                                  19          field. See FAC ¶ 250 (“Device authorization is a means to restrict access in a computer

                                  20          network to only authorized, trusted devices. Device authorization is commonly used in

                                  21          computer networks to protect data integrity and security . . . .”).

                                  22       (7) Health monitoring. The Court finds this product market facially overbroad and

                                  23          therefore, even at the 12(b)(6) phase, implausible. As above, Plaintiffs have asserted as

                                  24          the product market a general technical field – not any specific function within that

                                  25          field. See FAC ¶ 290 (“Health monitoring enables certain electronic devices, such as

                                  26          wearable devices, smartphones, medical devices, or the like, to monitor and process

                                  27          patient data from sensors.”).

                                  28       (8) MOSFET channel fabrication. For purposes of Rule 12(b)(6), the Court finds this
                                                                                     18
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 19 of 29




                                   1               product market sufficiently pled because MOSFET channel fabrication does not, as a

                                   2               facial matter, appear to be a general technical field. See FAC ¶ 319 (“This corresponds

                                   3               to a part of the semiconductor fabrication process in which nanoscale MOSFET

                                   4               channels are formed on a semiconductor substrate. Modern digital processors include

                                   5               millions or billions of integrated MOSFET devices per chip, each of which includes a

                                   6               respective channel.”).

                                   7           (9) Digital rights management. The Court finds this product market facially overbroad and

                                   8               therefore, even at the 12(b)(6) phase, implausible. As Defendants assert, here,

                                   9               Plaintiffs have asserted as the product market a general technical field – not any

                                  10               specific function within that field. See FAC ¶ 339 (“Digital rights management

                                  11               provides a way to protect digital files (e.g., digital media, software, video games, and

                                  12               the like) from unauthorized use. Techniques directed to digital rights management
Northern District of California
 United States District Court




                                  13               enable a content distributor to enforce software licenses and restrict a user’s ability to

                                  14               access and copy the digital files.”).

                                  15           Accordingly, for most of the product markets in (1)-(9) above, the Court finds a

                                  16   fundamental deficiency and therefore grants the motion to dismiss.

                                  17           Counts One Through Three: Market Power

                                  18           Even if all of the products markets in (1)-(9) were adequately pled, there is another

                                  19   fundamental problem with Plaintiffs’ FAC; specifically, there are inadequate allegations that

                                  20   Defendants have market power in each of the product markets.

                                  21           “Market power . . . is simply a way to assess whether the defendant's conduct has

                                  22   anticompetitive effects.” Staley v. Gilead Scis., Inc., 446 F. Supp. 3d 578, 616 (N.D. Cal. 2020)

                                  23   (Chen, J.); see also In re Aggrenox Antitrust Litig., 199 F. Supp. 3d 662, 668 (D. Conn. 2016)

                                  24   (stating that "articulating a relevant market definition is not an end in itself, but is in the service of

                                  25   answering the question of market power, which in turn 'is but a surrogate for detrimental effects'").

                                  26   For most of the product markets, Plaintiffs have identified fewer than ten patents held by the

                                  27   relevant defendants. Without having an understanding of how many patents there are in a given

                                  28   product market, it is difficult to say that the relevant defendants’ possession of their patents
                                                                                           19
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 20 of 29




                                   1   constitutes market power – even more so when taking into account that Plaintiffs have claimed, as

                                   2   a facial matter, product markets that are relatively broad in scope.

                                   3          In their papers, Plaintiffs argue that they would only need to show market power if they

                                   4   were relying on indirect evidence of anticompetitive effects. As the Court noted in its prior order,

                                   5   anticompetitive effects in a market may be shown through direct evidence or indirect evidence.

                                   6                  “Direct evidence of anticompetitive effects would be proof of actual
                                                      detrimental effects [on competition], such as reduced output,
                                   7                  increased prices, or decreased quality in the relevant market.” Id. at
                                                      2284; see also Rebel Oil Co. v. Atl. Richfield Co., 51 F.3d 1421,
                                   8                  1434 (9th Cir. 1995) (noting that “[a] predator has sufficient market
                                                      power when, by restricting its own output, it can restrict marketwide
                                   9                  output and, hence, increase marketwide prices[;] [p]rices increase
                                                      marketwide in response to the reduced output because consumers
                                  10                  bid more in competing against one another to obtain the smaller
                                                      quantity available”). In contrast, “[i]ndirect evidence would be
                                  11                  proof of market power plus some evidence that the challenged
                                                      restraint harms competition.” Am. Express, 138 S. Ct. at 2284.
                                  12
Northern District of California
 United States District Court




                                  13   Docket No. 190 (Order at 12). A lesser market analysis is permissible where there is proof of

                                  14   actual detrimental effects. Plaintiffs argue that they have made allegations of actual detrimental

                                  15   effects (i.e., there is direct evidence of anticompetitive effects), and therefore they need not

                                  16   provide information about, e.g., market share.

                                  17          1.      Section 1 v. Section 7

                                  18          As an initial matter, the Court considers whether the § 1 and § 7 claims should be subject

                                  19   to the same analysis. According to Defendants, the direct/indirect evidence analysis applies to the

                                  20   § 1 claim only: “A Clayton Section 7 claim always requires a relevant antitrust market, and the

                                  21   degree of pleading required does not change by purporting to assert ‘direct evidence’ of market

                                  22   power.” Mot. at 18.

                                  23          Defendants are correct in noting that the direct/indirect evidence analysis appears in § 1

                                  24   cases. However, that does not mean that the analysis would never be appropriate in a § 7 case.

                                  25          Admittedly, for a typical § 7 case, a plaintiff does not resort to direct evidence of

                                  26   anticompetitive effects because a § 7 claim is viable simply where there is an appreciable danger

                                  27   of anticompetitive effects. See 15 U.S.C. § 18 (providing that “no person subject to the

                                  28   jurisdiction of the Federal Trade Commission shall acquire the whole or any part of the assets of
                                                                                         20
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 21 of 29




                                   1   another person also engaged in commerce or in any activity affecting commerce, where in any line

                                   2   of commerce or in any activity affecting commerce in any section of the country, the effect of such

                                   3   acquisition may be substantially to lessen competition, or to tend to create a monopoly”); see also

                                   4   St. Alphonsus, 778 F.3d at 788 (noting that “‘Section 7 does not require proof that a merger or

                                   5   other acquisition has caused higher prices in the affected market[;] [a]ll that is necessary is that the

                                   6   merger create an appreciable danger of such consequences in the future’”) (emphasis added). To

                                   7   show an appreciable danger of anticompetitive effects, a § 7 plaintiff can usually rely on indirect

                                   8   evidence such as high market share. See id. at 785 (noting that “[a] prima facie case [for a § 7

                                   9   violation] can be established simply by showing high market share,” but adding that “plaintiffs in

                                  10   § 7 cases generally present other evidence as part of the prima facie case” because statistics

                                  11   concerning market share and concentration are not conclusive indicators of anticompetitive

                                  12   effects).
Northern District of California
 United States District Court




                                  13           But in the instant case, Plaintiffs’ § 7 claim is that there are in fact anticompetitive effects

                                  14   – and not just an appreciable danger of such. That being the case, if there is proof of actual

                                  15   detrimental effects, then there is arguably no need for the more rigorous market analysis used

                                  16   when only indirect evidence is at issue. Defendants contend still that four Supreme Court Justices

                                  17   in American Express indicated that “a direct evidence theory . . . is not viable for Section 7

                                  18   claims,” Reply at 21 (emphasis in original), but the language they cite from American Express is

                                  19   not clearly dispositive. See Am. Express, 138 S. Ct. at 2291 (Breyer, J., dissenting) (“It is

                                  20   important here to understand that in cases under § 1 of the Sherman Act (unlike in cases

                                  21   challenging a merger under § 7 of the Clayton Act), it may well be unnecessary to undertake a

                                  22   sometimes complex, market power inquiry.”).

                                  23           For purposes of this order, however, the Court need not definitively rule on this issue and

                                  24   instead assumes – in Plaintiffs’ favor – that Plaintiffs’ § 7 claims are subject to the same

                                  25   direct/indirect evidence analysis that applies in § 1 claims. As discussed below, even with this

                                  26   assumption – and others – Plaintiffs’ antitrust claims fail.

                                  27           2.      Direct Evidence of Anticompetitive Effects

                                  28           Because Plaintiffs are focusing on direct evidence of anticompetitive effects, the next
                                                                                          21
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 22 of 29




                                   1   question is what constitutes sufficient proof of actual anticompetitive effects. The parties dispute

                                   2   whether supracompetitive pricing alone is sufficient to show anticompetitive effects (Plaintiffs’

                                   3   position), or whether a plaintiff must show both supracompetitive pricing and restricted output

                                   4   (Defendants’ position). The Supreme Court has not clearly addressed this issue. In American

                                   5   Express, the Court noted that, if “‘output is expanding at the same time prices are increasing,

                                   6   rising prices are equally consistent with growing product demand,’” but, at another point, the

                                   7   Court used the disjunctive, stating “[t]his Court will ‘not infer competitive injury from price and

                                   8   output data absent some evidence that tends to prove that output was restricted or prices were

                                   9   above a competitive level.’” Id. at 2284, 2288 (emphasis added). And although the Ninth Circuit

                                  10   has stated that “[e]vidence of restricted output and supracompetitive prices is direct evidence of

                                  11   market power,” Theme Promotions, Inc. v. News America Marketing FSI, 546 F.3d 991, 1001 (9th

                                  12   Cir. 2008) (added); see also Rebel Oil v. Atl. Richfield Co., 51 F.3d 1421, 1434 (9th Cir. 1995)
Northern District of California
 United States District Court




                                  13   (stating that, “[i]f the plaintiff puts forth evidence of restricted output and supracompetitive prices,

                                  14   that is direct proof of the injury to competition which a competitor with market power may inflict,

                                  15   and thus, of the actual exercise of market power”), the Ninth Circuit has not provided its take on

                                  16   the statements above in American Express; nor has it expressly addressed the question whether

                                  17   supracompetitive pricing alone can establish market power. Compare also In re Aggrenox

                                  18   Antitrust Litig., 94 F. Supp. 3d 224, 246 (D. Conn. 2015) (stating that, “when direct evidence is

                                  19   available that a party profitably charges supracompetitive prices, the existence of market power

                                  20   can be established from that fact alone” – implicitly because charging supracompetitive prices

                                  21   reflects “‘the power to control prices or exclude competition’”), with Harrison Aire, Inc. v.

                                  22   Aerostar Int’l, 423 F.3d 374, 381 (3d Cir. 2005) (noting that “[c]ompetitive markets are

                                  23   characterized by both price and quality competition, and a firm's comparatively high price may

                                  24   simply reflect a superior product”), and Safeway Inc. v. Abbott Labs., 761 F. Supp. 2d 874, 887

                                  25   (N.D. Cal. 2011) (Wilken, J.) (stating that “supracompetitive pricing, on its own, is not direct

                                  26   evidence of monopoly power[;] [t]o prove monopoly power directly, supracompetitive pricing

                                  27   must be accompanied by restricted output”).

                                  28          For purposes of this order, the Court assumes arguendo that supracompetitive pricing by
                                                                                         22
                                           Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 23 of 29




                                   1   itself is enough to establish anticompetitive effects.7 But, even with this assumption, Plaintiffs’

                                   2   antitrust claims still fail.

                                   3           3.       Supracompetitive Pricing

                                   4           The allegations in Plaintiffs’ FAC arguably suggest that supracompetitive pricing is

                                   5   possible; however, Twombly and Iqbal require plausibility and not just possibility. The

                                   6   plausibility threshold has not been met in the instant case. Because Plaintiffs’ allegations on

                                   7   supracompetitive pricing are largely the same regardless of the product market at issue, the Court

                                   8   focuses first on the Network-based Voice Messaging Patents Market as a representative example.

                                   9           According to Plaintiffs, for the Network-based Voice Messaging Patents Market,

                                  10   Defendants have aggregated the following patents, which are all substitutes for one another.

                                  11                (1) The ‘252 patent. This patent was originally held by Philips, then was assigned

                                  12                    several times before Uniloc obtained the patent from a company known as
Northern District of California
 United States District Court




                                  13                    Pendragon Wireless. See FAC ¶ 131.

                                  14                (2) The ‘5890, ‘723, ‘622, and ‘433 patents (all in the same patent family). The patents

                                  15                    were originally held by Ayalogic, and Uniloc ultimately obtained the patents from a

                                  16                    company known as Empire. See FAC ¶¶ 133, 135.

                                  17           Plaintiffs allege that the prior owners of the patents above “never asserted these patents

                                  18   [i.e., against others] because of the competitive constraints they faced.” FAC ¶ 142. Uniloc,

                                  19   however, has not been constrained and has instead filed a number of lawsuits asserting

                                  20   infringement of the patents. See, e.g., FAC ¶¶ 143, 146. According to Plaintiffs, Uniloc has

                                  21   sought supracompetitive royalties for the patents.

                                  22           For example, in a lawsuit that Uniloc brought against Apple, asserting infringement of the

                                  23
                                       7
                                  24     At the hearing, Plaintiffs seemed to admit that their allegations in the FAC of restricted output
                                       were largely conclusory. See, e.g., FAC ¶ 141 (simply referring to “inflated royalties and
                                  25   decreased licensing output” without providing more information on how licensing output has
                                       decreased). Plaintiffs suggested, however, that there was restricted output because, through
                                  26   aggregation of patents, Defendants eliminated substitutes. The Court has concerns about this
                                       theory. Even if Defendants’ aggregation eliminated substitutes, see FAC ¶ 165 (alleging that,
                                  27   “because of Defendants’ unlawful aggregation of patent rights, Defendants now control both
                                       substitute technologies, making such competition impossible”), that does not necessarily mean that
                                  28   there was less licensing post-aggregation. For example, a given defendant could have extended a
                                       license on a patent plus a license for all of the substitutes for that patent.
                                                                                           23
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 24 of 29




                                   1   ‘252 patent, Uniloc estimated its damages at over $489 million. See FAC ¶ 151. Plaintiffs allege

                                   2   that

                                   3                  [t]his damages demand is significantly more than the original owner
                                                      of the ‘252 patent – Philips – has demanded for other of its patents.
                                   4

                                   5

                                   6

                                   7   FAC ¶ 151 (emphasis added) [filed under seal].

                                   8          Plaintiffs add that Uniloc was able to license its patents to some companies (companies

                                   9   that Uniloc had sued for infringement but with whom Uniloc ultimately settled), see FAC ¶ 152,

                                  10   but there is no indication as to how much these companies paid for their licenses.

                                  11          Plaintiffs have not plausibly shown that Defendants extracted supracompetitive royalties as

                                  12   a result of their aggregation. There are several shortcomings with Plaintiffs’ allegations. First,
Northern District of California
 United States District Court




                                  13   although Plaintiffs assert that companies who licensed the above patents from Uniloc paid

                                  14   supracompetitive prices, that is a conclusory allegation. Plaintiffs have provided no information

                                  15   about, e.g., what these companies paid as part of their settlements with Uniloc. While Plaintiffs

                                  16   express frustration in their inability to access more specifics because the settlements between

                                  17   Uniloc and those companies are confidential, that does not exempt them from the specificity

                                  18   requirements of Twombly and Iqbal.

                                  19          Second, although Plaintiffs suggest that the royalties were supracompetitive because prior

                                  20   owners did not even assert the patents in the first place, that does not mean that the patents were

                                  21   worthless. The FAC alleges that prior owners had competitive constraints that kept them from

                                  22   asserting the patents, see FAC ¶ 49, thus indicating their market value could have been substantial

                                  23   but not asserted or exploited by the prior owners.

                                  24          Third, what prior owners charged as royalties for other patents in the same field (i.e.,

                                  25   patents different from the patents which are asserted herein as the basis of market power) is

                                  26   immaterial absent some indication that those other patents are fair comparators for the patents at

                                  27   issue in this case. Cf. Qualcomm, 969 F.3d at 999 (criticizing district court for “assum[ing] that

                                  28   royalties are ‘anticompetitive’ – in the antitrust sense – unless they precisely reflect a patent’s
                                                                                         24
                                           Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 25 of 29




                                   1   current, intrinsic value and are in line with the rates other companies charge for their own patent

                                   2   portfolios”).

                                   3           Fourth, what Uniloc has demanded in litigation – even if extremely high – with respect to

                                   4   the ‘252 patent or any of the other patents is of limited probative value. A litigation demand may

                                   5   have some nexus to reasonable royalties if rationally based, but it is still only a demand; there is

                                   6   no indication that anyone has paid that demand or anything close to it.

                                   7           Fifth, in this instance at least, it is noteworthy that four of the five patents at issue were

                                   8   already held by one owner. The only aggregation by Defendants was to add the ‘252 patent to the

                                   9   portfolio. The FAC does not explain why the addition of this one patent vastly improves the

                                  10   market power of the portfolio. In other words, it is not obvious that supracompetitive royalties, if

                                  11   any, were based on the aggregation, the anti-competitive practice challenged herein.

                                  12           Finally, and perhaps most fundamentally, even though Plaintiffs allege the five patents are
Northern District of California
 United States District Court




                                  13   substitutes and thus limit the options of technology companies in developing products, the FAC

                                  14   does not allege how many other substitute patents are available. The Court has no idea whether

                                  15   these five patents represent the “crown jewels” of the field or just a small portion of a large field

                                  16   of substitutes. The ability to extract a supracompetitive royalty is easier to infer if Defendants

                                  17   held the crown jewels, but no such allegation is made in the FAC.8

                                  18           The above deficiencies apply to the majority of the product markets in (1)-(9). To be sure,

                                  19   Plaintiffs’ allegations are slightly stronger where they have alleged a prior owner offered to sell a

                                  20   portfolio containing a patent at issue for far less than the current demand in litigation which

                                  21   ensued after aggregation. For example, for the Local Cache Management Patents Market,

                                  22   Plaintiffs were able to provide an example where they were able to compare a specific demand

                                  23   from a prior patent owner and a specific demand made by a defendant in this case. According to

                                  24   Plaintiffs, the prior owner of the ‘014 patent –

                                  25
                                       8
                                  26     The Court acknowledges that Plaintiffs are not relying on indirect evidence of anticompetitive
                                       effects, for which they would have to show high market share (e.g., that Defendants owned a
                                  27   significant number of patents in the relevant product market). That does not mean, however, that
                                       information about the number of patents Defendants hold, or the “quality” of those patents, is
                                  28   insignificant where Plaintiffs are relying on a direct evidence theory. Plaintiffs must still show
                                       that the supracompetitive pricing is due to the aggregation of patent substitutes.
                                                                                         25
                                           Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 26 of 29




                                   1

                                   2                                                                                FAC ¶ 228 (emphasis

                                   3   added) [filed under seal]. After VLSI obtained the ‘014 patent (and other patents) from

                                   4   Freescale, it brought suit against Intel, asserting infringement of eight patents, one of which was

                                   5   the ‘014 patent. VLSI estimated its damages for the eight patents, including the ‘014 patent, at

                                   6   approximately $7.1 billion. See FAC ¶¶ 100, 228. Plaintiffs essentially take the position that VLSI

                                   7   has engaged in supracompetitive pricing given that its litigation demand vastly exceeds the

                                   8   demand made by the prior owner.

                                   9           But even this example is not enough to show that VLSI engaged in supracompetitive

                                  10   pricing. First, demands, as noted above, are simply demands; as such, by themselves, they have

                                  11   some, but limited, probative value. Second, the comparison is, as a facial matter, not a fair one:

                                  12   Plaintiffs are comparing a demand made for one group of patents with a later demand made for a
Northern District of California
 United States District Court




                                  13   different group of patents; the only overlap between the two groups appears to be the ‘014 patent.

                                  14   There is no allegation attributing the value of the ‘014 to the prior offered portfolio or to the later

                                  15   portfolio asserted against Intel. Thus, it is not clear whether other patents in the respective

                                  16   portfolios could account for the difference in the asserted values of the portfolios. Third, even if it

                                  17   could reasonably be inferred that the ‘014 patent was the driving force for the increase in demand,

                                  18   there must still be a showing that the supracompetitive pricing was the result of the ‘014 patent’s

                                  19   being aggregated with patents that provide the same function. The FAC lacks specific allegations

                                  20   in this regard.

                                  21           A similar problem infects Plaintiffs’ allegations for, e.g., the Shared Memory Access

                                  22   Patents Market. There, Plaintiffs have indicated that supracompetitive pricing can be inferred if

                                  23   one were to compare the relatively low price that VLSI paid to acquire the ‘983 patent compared

                                  24   to the exorbitant damages VLSI has claimed for Intel’s alleged infringement of the ‘983 patent.

                                  25   But even assuming this is true,9 the differential must plausibly be attributable to the aggregation of

                                  26

                                  27   9
                                         The Court does not condone Plaintiffs’ failure to provide this information to the Court. Plaintiffs
                                  28   could have, but did not, asked the courts presiding over the VLSI infringement suits against Intel
                                       for relief from the protective order so that they could make a filing under seal in this case.
                                                                                          26
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 27 of 29




                                   1   patent substitutes acquired by Defendants. Plaintiffs have failed to make allegations tying the

                                   2   pricing differential to aggregation of the patents at issue.

                                   3          Accordingly, the Court finds that the antitrust claims as pled for product markets (1)-(9)

                                   4   are deficient because Plaintiffs have failed to adequately allege that there was supracompetitive

                                   5   pricing and/or that such pricing was attributable to the aggregation of patent substitutes.10

                                   6          Count Four: Apple’s § 17200 Claim Based on SEP Transfer Theory

                                   7          The remaining claim pled in the FAC is Apple’s § 17200 claim based on the SEP Transfer

                                   8   Theory. Apple’s § 17200 claim has two predicates: (1) the relevant defendants’ conduct

                                   9   constitutes an unlawful business practice because the conduct violates § 5 of the Federal Trade

                                  10   Commission Act, see generally 15 U.S.C. § 45(a)(1) (providing that “[u]nfair methods of

                                  11   competition in or affecting commerce and unfair or deceptive acts or practices in affecting

                                  12   commerce, are hereby declared unlawful”); and (2) the relevant defendants’ conduct constitutes an
Northern District of California
 United States District Court




                                  13   unfair business practice because “it violates the spirit and policy of the antitrust laws.” FAC ¶

                                  14   454.

                                  15          In their papers, Defendants argue that the Ninth Circuit’s decision in Qualcomm clearly

                                  16   undercuts Apple’s § 17200 claim to the extent it is based on an unfair business practice – i.e., one

                                  17   that violates the spirit and policy of the antitrust laws. In Qualcomm, the Ninth Circuit held that,

                                  18   as a general matter, a breach of an SSO commitment does not rise to the level of an antitrust

                                  19   violation. See Qualcomm, 969 F.3d at 996-97 (distinguishing one case because the plaintiff had

                                  20   pled that the defendant intentionally falsely promised to license its SEP on FRAND terms;

                                  21   characterizing the case as an “‘intentional deception’ exception to the general rule that breaches of

                                  22   SSO commitments do not give rise to antitrust liability”). The court specifically noted that it

                                  23

                                  24   10
                                          Based on the Court’s ruling above, it does not address Defendants’ other arguments, such as
                                  25   those on antitrust injury and those specific to the § 1 claim. The Court, however, notes, that for
                                       the § 1 claim, Plaintiffs do not simply need to “allege that the [relevant] defendant intended to
                                  26   enter the agreement, and the agreement was anticompetitive.” Opp’n at 33 (emphasis in original).
                                       Rather, Plaintiffs must allege that the agreement was intended to harm or restrain trade. See
                                  27   Brantley v. NBC Universal, Inc., 675 F.3d 1192, 1197 (9th Cir. 2012) (noting that a plaintiff must
                                       prove, inter alia, a contract or conspiracy by which the persons or entities “‘intended to harm or
                                  28   restrain trade’”). Furthermore, Plaintiffs must have nonconclusory allegations to support such an
                                       intention.
                                                                                          27
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 28 of 29




                                   1   found persuasive the policy argument that antitrust laws should not be used “to remedy what are

                                   2   essentially contractual disputes between private parties engaged in the pursuit of technological

                                   3   innovation.” Id. at 997. In light of Qualcomm, Apple’s unfairness claim lacks merit. And in its

                                   4   opposition brief, Apple does not really dispute such, focusing on the fact that it has also predicated

                                   5   its § 17200 claim on unlawfulness, i.e., a violation of the FTCA. See FAC ¶ 457 (“The FTC has

                                   6   brought an action under Section 5 where, like here, an acquiring firm refused to abide by licensing

                                   7   commitments that its predecessor made in connection with industry standard-setting activities.”)

                                   8   (citing In the Matter of Negotiated Data Solutions, File No. 051-0094, available at

                                   9   https://www.ftc.gov/enforcement/cases-proceedings/051-0094/negotiated-data-solutions-llc-

                                  10   matter) (last visited Dec. 16, 2020).

                                  11          Defendants argue the unlawfulness claim must also be dismissed because the alleged § 5

                                  12   violation essentially claims anticompetitive conduct and Qualcomm “would be a mere formality if
Northern District of California
 United States District Court




                                  13   the FTC and private plaintiffs could simply assert that FRAND violations were anticompetitive

                                  14   under Section 5 of the FTC [Act].” Reply at 24. See generally 15 U.S.C. § 45(a)(1) (providing

                                  15   that “[u]nfair methods of competition in or affecting commerce and unfair or deceptive acts or

                                  16   practices in affecting commerce, are hereby declared unlawful”). The Court agrees. Apple’s § 5-

                                  17   based claim, as pled, is grounded in antitrust law and policy which would serve as the basis of any

                                  18   FTC jurisdiction here. Cf. FTC v. Brown Shoe, Inc., 384 U.S. 316, 321 (1966) (stating that “[t]his

                                  19   broad power of the [FTC] is particularly well established with regard to trade practices which

                                  20   conflict with the basic policies of the Sherman and Clayton Acts even though such practices may

                                  21   not actually violate these laws”); see also FTC, Statement of Enforcement Principles Regarding

                                  22   “Unfair Methods of Competition” Under Section 5 of the FTC Act (Aug. 13, 2015) (stating that

                                  23   “Section 5’s ban on unfair methods of competition encompasses not only those acts and practices

                                  24   that violate the Sherman or Clayton Act but also those that contravene the spirit of the antitrust

                                  25   laws and those that, if allowed to mature or complete, could violate the Sherman or Clayton Act”).

                                  26   Qualcomm thus bars the SEP Transfer Theory.

                                  27          Accordingly, the Court dismisses Apple’s § 17200 claim based on the SEP Transfer

                                  28   Theory with prejudice.
                                                                                        28
                                        Case 3:19-cv-07651-EMC Document 230 Filed 01/06/21 Page 29 of 29




                                   1                                       III.      CONCLUSION

                                   2          For the foregoing reasons, the Court dismisses all claims as pled in the FAC. The Court

                                   3   dismisses with prejudice Counts 1-3 to the extent they are based on product markets (10)-(13).

                                   4   The Court also dismisses with prejudice Count 4. To the extent Counts 1-3 are based on product

                                   5   markets (1)-(9), the Court dismisses without prejudice as it may be that Plaintiffs are able to cure

                                   6   the deficiencies identified above. Plaintiffs shall have 30 days to file a second amended complaint

                                   7   (“SAC”).

                                   8          This order disposes of Docket No. 203.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: January 6, 2021
Northern District of California
 United States District Court




                                  13

                                  14                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        29
